—Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in denying defendant’s application for youthful offender status (see, People v Cruickshank, 105 AD2d 325, 333-334, affd sub nom. People v Dawn Maria C., 67 NY2d 625; see also, People v Henninger, 185 AD2d 714, lv denied 80 NY2d 930). Furthermore, we decline as a matter of discretion *880in the interest of justice to vacate the conviction and adjudicate defendant a youthful offender (cf., People v Cruickshank, supra). We conclude that the sentence imposed was neither harsh nor excessive. (Appeal from Judgment of Cayuga County Court, Corning, J.—Burglary, 3rd Degree.) Present— Callahan, J. P., Green, Fallon, Boomer and Davis, JJ.